             Case 1:20-cv-03033-RA Document 9 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
JOHN MARKS, individually and on behalf of :
all others similarly situated,                             :
                                                           :
                                         Plaintiff,        :       No. 20-CV-3033 (RA)
                                                           :
                           -v-                             :              ORDER
                                                           :
NEON THERAPEUTICS, INC., CARY                              :
PFEFFER, ROBERT BAZEMORE, ROBERT :
KAMEN, ERIC LANDER, HUGH O’DOWD, :
STEPHEN SHERWIN, ROBERT TEPPER,                            :
and MERYL ZAUSNER,                                         :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

RONNIE ABRAMS, United States District Judge:

        On May 29, 2020, the Court ordered Plaintiff to promptly file a copy of its PSLRA notice

on the docket. Dkt. 7. Plaintiff did not do so. On June 15, 2020, the Court ordered Plaintiff to

do so no later than June 19, 2020, and stated that failure to do so may result in dismissal of this

action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

Dkt. 8. The Court further ordered Plaintiff to serve a copy of the May 29, 2020 and June 15,

2020 Orders on each of the Defendants no later than June 19, 2020, and file proof of such service

on the docket.

        Plaintiff has still not filed a copy of its PSLRA notice or proof of service of the Court’s

May 29, 2020 and June 15, 2020 Orders. Plaintiff shall file its PSLRA notice—or a letter

informing the Court why it did not post such a notice—no later than June 26, 2020. Plaintiff

shall also serve a copy of this Order, in addition to the May 29, 2020 and June 15, 2020 Orders,

on each of the Defendants no later than June 26, 2020, and file proof of such service on the
             Case 1:20-cv-03033-RA Document 9 Filed 06/23/20 Page 2 of 2



docket.

          Failure to comply with this Order will result in dismissal of this action for failure to

prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

SO ORDERED.

Dated:           June 23, 2020
                 New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
